Citation Nr: 1210706	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-16 265	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disorder

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial compensable rating for a right ankle disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran thereafter moved and jurisdiction over his appeal was transferred to the RO in Phoenix, Arizona.  

In an April 2008 rating decision, the RO granted the Veteran a separate 10 percent rating for a right ankle scar.  The Veteran did not appeal that rating decision.  Therefore, the Board's jurisdiction is limited to the issues listed on the first page of this decision.  See 38 C.F.R. §§ 20.200, 20.302(c) (2011) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claims of service connection for a right knee disorder and a low back disability, a review of the record on appeal does not reveal that the Veteran was ever provided notice in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); Also see Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, the Board finds that a remand to provide him with appropriate VCAA notice is required.  Id.

As to the claim for a compensable rating for a right ankle disability, in May 2006 the Veteran was provided with a VA examination in connection with his claim of service connection for this disorder.  However, the record on appeal does not show that he was provided with a VA examination in connection with his claim for a compensable rating for a right ankle disability.  Therefore, a remand to provide him with such an examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  That examination should take into account the Veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45 (2011), DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).   

Given the Veteran's complaints of pain, when readjudicate the claim the RO/AMC should be mindful of 38 C.F.R. §§ 4.40, 4.45 and the United States Court of Appeals for Veterans Claims (Court) holdings in DeLuca, supra, as well as 38 C.F.R. § 4.59 (2011) and the Court's holding in Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

A review of the record on appeal does not reveal that the Veteran has identified the location of any medical records documenting his post-service treatment for his right knee disorder, low back disability, and right ankle disability.  Nonetheless, while the appeal is in remand status, he should be once again afforded an opportunity to identify the location of any such records and the RO/AMC should take all needed steps to thereafter obtain and associate any identified records with the claims file.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  A as to claim of service connection for a right knee disorder and a low back disability, the RO/AMC should provide the Veteran with VCAA notice in accordance with 38 U.S.C.A. § 5103A and Dingess, supra.  The VCAA notice letter should, among other things, ask the Veteran to identify the location of all medical records documenting his post-service treatment for his right knee disorder and low back disability.  As to the claim for a compensable rating for a right ankle disability, the Veteran should also be asked to identify the location of all medical records documenting his post-service treatment.  

2.  The RO/AMC should thereafter take appropriate action to obtain and associate with the claims file any records identified by the Veteran.  All actions to obtain these records should be documented in the claims file.

3.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an examination for his right ankle disability.  The claims file should be provided to the examiner in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner, including X-rays, must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his right ankle disability.  

a.  In this regard, the examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of motion or function.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

b.  The examiner should also provide an opinion as to whether any limitations of motion seen on examination, taking into account the Veteran's pain, is best characterized as moderate or marked.

c.  The examiner should thereafter provide an opinion as to whether there is malunion of the os calcis or astragalus and, if so, if it is best characterized as a moderate deformity or a marked deformity.  

d.  The examiner should next provide an opinion as to whether the Veteran has had an astragalectomy?

e.  The examiner should also provide an opinion as to whether there is malunion of the tibia and fibula with slight, moderate, or marked ankle disability or nonunion of the tibia and fibula requiring a brace.

4.  The RO/AMC should thereafter readjudicate the claims.  As to the rating claim, such adjudication should consider the Veteran's pain or other limitation of function as well as whether staged ratings are needed.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra, Burton, supra; and Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

